Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A. Claims 21-24, 29, 31-34, 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Geng (US 2003/0123713) in view of Ishimoto (Pose-Robust Face Recognition based on 3D Shae Reconstruction, IEEE 2009) and in further view of Chen (US 2002/0081032)

As for claim 21, Geng teaches
A computer-implemented method, comprising:
	..
generating, by the computing system, a 3D-aligned face image from the 2D face image (Geng Fig 18(c), [0102] projecting and morphing 2D to 3D; also Ishimoto Fig 4, the projected 2D can be called “3D aligned” as it is projected/computed from a 3D image of a specific pose, ch 3.0) (Geng) the generating further comprising; and
		determining, by the computing system, a localized set of fiducial points in the 2D face image based on a second model trained to predict fiducial point configurations (Fig 18(a), Fig 12, [0069])
		transforming, by the computing system, the 2D face image to the 3D-aligned face image [..] (Geng Fig 18(a-c), [0102])
classifying, by the computing system, a facial identity corresponding to the 2D face image based at least in part on the 3D-aligned face image (Geng Fig 11 el “Search Engine for Face Recognition”)
Geng does not teach, Chen however teaches
determining, by a computing system, a set of fiducial points in a 2D image based on a first model trained to predict fiducial point configurations (Chen Fig 4, Fig 11 [0202] determining eye areas and eye centers);
generating, by the computing system, a 2D face image based on the set of fiducial points determined in the 2D image (Fig 4, Fig 11, [0202] determining a sub-image that contains a human face)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the facial recognition of Geng to include the facial sub-image detection of Chen.  The suggestion/motivation for doing so would have been to optimize facial recognition in cluttered images by eliminating segments of the image that do not contain the face of interest.
Geng and Chen does not explicitly teach, Ishimoto however teaches
	transforming, by the computer system, the 2D face image to the 3D-aligned face image based at least in part on a piece-wise affine warping of the 2D face image to the 3D-aligned face image (Ishimoto, ch 3.1 and Fig 5 teaches piece-wise affine warping of face texture to the projected feature points that correspond to the 3D reconstructed image in ch 3.0-3.1)
It would have been obvious for one of ordinary skill in the art at the time of the invention to include the 2D-3D reconstruction algorithm of Ishimoto, in the 3D facial recognition method of Geng and Chen as all  pertain to the art of object recognition.  The motivation to do so would have been, Geng only briefly discloses a method of transforming the 2D facial images to 3D; Ishimoto fully describes a method to implement this function, that would be common in the industry at the time of filing.


As for independent claims 31, 36 please see discussion of analogous claim 21 above.

As for claims 22 (21), 32 (31), 37 (36), the combination of Geng, Chen and Ishimoto teaches
generating the 3D-aligned face image from the 2D face image further comprises:
generating, by the computing system, a set of anchor points that are placed on a 3D shape of a human face, each anchor point corresponding to a fiducial point in the set of fiducial points determined for the 2D face image (Geng Fig 18(c)); and
transforming, by the computing system, the 2D face image to the 3D-aligned face image based on the set of fiducial points and the set of anchor points (Geng Fig 18(c))

As for claims 23 (22), 33 (32), 38 (37), the combination of Geng, Chen and Ishimoto teaches
transforming the 2D face image to the 3D-aligned face image comprises a piece-wise affine warping of the 2D face image to the 3D-aligned face image  based on the set of fiducial points and the set of anchor points (Ishimoto ch 3.1, Fig 5, mapping texture to the 3D-projected)

As for claims 24 (22), 34 (32), 39 (37), the combination of Geng, Chen and Ishimoto teaches
the 3D shape of the human face is generated based on an average of a plurality of 3D scans of human faces (Fig 4, el 401)

As for claim 29 (21), the combination of Geng, Chen and Ishimoto teaches
determining the set of fiducial points in the 2D face image further comprises:
determining, by the computing system, a face portion in the 2D face image ([0110] locating edges, nose, mouth); and
localizing, by the computing system, the set of fiducial points in the 2D face image (Fig 18 as discussed in claim 1).


B.	Claims 25-28, 35, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Geng, Chen  and Ishimoto in view of Nair (Nair et al, “3D Object Recognition with Deep Belief Nets”, Advances in Neural Information Processing Systems, 2009) 

As for claims 25 (21), 35 (31), 40 (36), Geng, Chen and Ishimoto does not teach, Nair however teaches
classifying the facial identify corresponding to the 2D face image further comprises:
providing, by the computing system, the 3D-aligned face image as input to a deep neural network (DNN) (Nair, Abstract, teaches recognizing 3D objects using Deep Belief Nets.  Based on Wikipedia article “Deep Belief Network”,  a Deep Belief Net is a type of Deep Neural Network) that is trained to classify the facial identify corresponding to the 2D face image based on a feature vector representation of the 3D-aligned face image (Geng teaches generating the 3D face image as recited in corresponding claim limitations, and searching/classifying the identity of the individual of the 3D face image;  while Nair teaches using DNN (Deep Neural Networks) to classify 3D objects, including training the DNN on the 3D features of said objects.   Since Geng’s 3D face image is a type of 3D object, it would be obvious for one of ordinary skill in the art to apply Nair’s 3D object classification method to Geng’s 3D face image classification.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to include the 3D Object Recognition method of Nair, in the 3D facial recognition method of Geng, Chen and Ishimoto as all pertain to the art of 3D object recognition.  The motivation to do so would have been, Geng teaches some known methods of 3D matching;  Nair teaches a 3D matching method based on Deep Belief Nets, which claims to outperform other known 3D matching methods (Nair, abstract) at the time of publication, and would be obvious to try, as a potential improvement in matching accuracy.

As for claim 26 (25), the combination of Geng, Chen, Ishimoto and Nair teaches
the deep neural network includes at least a convolutional pooling layer, a set of locally connected layers, and a set of fully connected layers, wherein the 3D-aligned face image is provided as input to the convolutional pooling layer, and wherein the set of fully connected layers output the feature vector representation of the 3D-aligned face image (the nature of each layer is not recited in the claim, therefore the claim is interpreted as generally reciting three layers; Nair, fig 1 and eq 3, teach three sets of units – l, h and v;  each set can be called a layer, and the units are connected between themselves) 

As for claim 27 (26), the combination of Geng, Chen, Ishimoto and Nair teaches
the convolutional pooling layer includes at least a first convolutional layer, a max pooling layer, and a second convolutional layer, wherein each convolutional layer includes a set of filters that each generate a feature map (Nair: there are N elements in each set;  for example the set of “visible units” can be called “the convolutional-pooling layer”; then some subset can be called a “first convolutional layer”, another subset a “max-pooling layer”, etc;  the units represent features of the 3D image, and can include a 3D face image such as taught by Geng; the output of each element can be called “a feature map”)

As for claims 28 (27), the combination of Geng, Chen, Ishimoto and Nair teaches
feature maps generated by the first convolutional layer are provided as inputs to the max pooling layer, and wherein outputs from the max pooling layer are provided as inputs to the second convolutional layer (Nair, embodiment (c), each element sends data to every other element in the network, “there is one clique for every possible tripled of units”)

C.	Claims 25-28, 35, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Geng, Chen, and Ishimoto in view of Rowley, (“Neural Network-Based Face Detection” IEEE 1998) and in further view of Zhang (US 20080187213)

As for claim 30 (21), the combination of Geng, Chen and Ishimoto does not teach, Rowley however teaches
the face portion in the 2D face image is determined based at least in part on a first machine learning regression model (Rowley, abstract, Fig 1), and wherein 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the teaching of Geng, Chen and Ishimoto by including features of Rowley, as both pertain to the art of facial recognition.  The motivation to do so would have been, Geng teaches a step of detecting a face in an image, however does not provide a specific algorithm to achieve this.  Rowley teaches an applicable algorithm for this purpose.
The combination of Geng, Chen, Ishimoto and Rowley does not teach, Zhang however teaches
the set of fiducial points in the 2D face image are localized based at least in part on a second machine learning regression model that is different from the first machine learning regression model (Zhang, Fig 2)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the teachings of Geng, Chen, Ishimoto and Rowley by further including features of Zhang, as all pertain to the art of the facial recognition.  The motivation to do so would have been, to implement a more robust method of locating fiducial points on a facial image.

Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669